DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,165,392. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12 and 1420 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. 9,602,064).
	Regarding claim 1, Wu et al. (hereinafter, Ref~064) discloses (please see Figures 12-13 and related text for details) a power amplifier system comprising: 
a bias circuit (please see BIS CIRCUIT of Fig. 12) configured to receive a bias voltage (supply voltage used by said bias circuit) and generate a bias signal (output signal from said BIAS CIRCUIT); 
at least one power amplifier stage (centered by 152 OR 162 of Fig. 12) configured to receive an input radio frequency signal (RFin of Fig. 12) and generate an output radio frequency signal (RFOUT of Fig. 12); and 
at least first and second bias impedance components (250 or 260 of Fig. 12) operatively coupled between at least one bias circuit and at least one power amplifier stage, the first and second bias impedance components bias the at least one power amplifier stage with a variable impedance based on a control signal (used by switches) that is received separately from the bias circuit, meeting claim 1.  
Regarding claim 2, Ref~064 discloses the power amplifier system of claim 1 wherein first and second bias impedance components include at least first and second transistors (FETa/FETb of Fig. 13) and the control signal has a voltage configured to operate the first and second transistors in a triode region, meeting claim 2.  
	Regarding claim 3, Ref~064 discloses the power amplifier system of claim 2 wherein the first and second transistors include first and second field effect transistors (FETa/FETb) and the at least one power amplifier stage includes at least a heterojunction bipolar transistor (152 or 162 of Fig. 12) configured to amplify the input radio frequency signal, meeting claim 3.  
	Regarding claim 4, Ref~064 supports the claimed “wherein the first and second field effect transistors and the heterojunction bipolar transistor are fabricated on a single semiconductor die” as suggested/described in col. 4, between lines 1-5, meeting claim 4.  




	Regarding claim 6, Ref~064 discloses the power amplifier system of claim 1 wherein the first and second bias impedance components are connected in serial as seen from Fig. 13, meeting claim 6.  
	Regarding claim 7, Ref~064 discloses the power amplifier system of claim 1 further comprising three or more bias impedance components, since resistor RBa or RBb or RBc can also be considered as a third impedance component, meeting claim 7.  
	Regarding claim 8, Ref~064 discloses the power amplifier system of claim 1 wherein the first bias impedance component (250 of Fig. 12) is connected between a first bias circuit and a first power amplifier stage (152 of Fig. 12) and the second bias impedance component (260 of Fig. 12) is connected between a second bias circuit and a second power amplifier stage (162), meeting claim 8.  
	Regarding claim 9, Ref~064 discloses (e.g., please see the embodiment of Figures 12-13 for details) a method of adjusting (via switches/resistors of Figures 12-13) a gain of a power amplifier stage (152 or 162 of Fig. 12), comprising: 
generating with at least one bias circuit (BIAS CIRCUIT of Fig. 12), at least one bias signal (output signal said BIAS CIRCUIT of Fig. 3);
receiving, at least first and second bias impedance components (switches and/or resistors of Figures 12-13), the bias signal and a control signal (provided to the gates of switches of Figures 12-13), the control signal being received separately from the bias circuit; 
adjusting (via switches of Figures 12-13) a variable impedance of the first and second bias impedance components based on the control signal; and 
biasing at least one power amplifier stage with the variable impedance to vary the generation of an output radio frequency signal (RFOUT), meeting claim 9.  
	Regarding claim 10, Ref~064 discloses the method of claim 9 wherein the first and second bias impedance components include first and second transistors (switches from 212 of Figures 12-13), and the control signal operates the first and second transistors in a triode region (please note that a typical switch would be configured to operate in triode region), meeting claim 10.  
	Regarding claim 11, Ref~064 discloses the method of claim 10 wherein the first and second transistors include field effect transistors (FETs from 212 of Figures 12-13) and the at least one power amplifier stage includes a heterojunction bipolar transistor (152 or 162 of Figures 12-13), the method further comprising amplifying, at the heterojunction bipolar transistor, the output radio frequency signal as seen from Fig. 12, meeting claim 11.  
	Regarding claim 12, Ref~064 discloses the method of claim 11 wherein the field effect transistors and the heterojunction bipolar transistor are fabricated on a single semiconductor die as described, for instance, in col. 4, lines 1-5, meeting claim 12.  
	Regarding claim 14, Ref~064 discloses the method of claim 9 further comprising connecting the first and second bias impedance components (switches and/or resistors of Figures 12-13) in serial as seen, meeting claim 14.  
	Regarding claim 15, Ref~064 discloses the method of claim 9 further comprising connecting three or more bias impedance components together as seen from Fig. 13, meeting claim 15.  
	Regarding claim 16, Ref~064 discloses the method of claim 9 further comprising connecting the first bias impedance component between a first bias circuit and a first power amplifier stage (152 of Fig. 12) and connecting the second bias impedance component between a second bias circuit and a second power amplifier stage (162 of Fig. 12), meeting claim 16.  
	Regarding claim 17, Ref~064 discloses (please see Figures 12-13 and related text for details) a mobile device as described in col. 1 comprising: 
a bias circuit (BIAS CIRCUIT of Fig. 12) configured to receive a bias voltage (supply voltage or the like) and generate a bias signal; 
at least one power amplifier stage (152 or 162 of Fig. 12) configured to receive an input radio frequency signal (RFIN) and generate an output radio frequency signal (RFOUT); 
at least first and second bias impedance components (switches and/or resistors of Figures 12-13) operatively coupled between at least one bias circuit and at least one power amplifier stage, the first and second bias impedance components bias the at least one power amplifier stage with a variable impedance based on a control signal (provided at gates of switches of Figures 12-13) that is received separately from the bias circuit; and 
a modulator (disposed between RFOUT and antenna of Figures 19-20) configured to generate a radio frequency transmit signal based on the output radio frequency signal, meeting claim 17.  
	Regarding claim 18, Ref~064 discloses the mobile device of claim 17 wherein the first and second bias impedance components are connected in serial as seen from Fig. 13, meeting claim 18.  
	Regarding claim 19, Ref~064 discloses the mobile device of claim 17 further comprising three or more bias impedance components as seen from Fig. 13, meeting claim 19.  
	Regarding claim 20, Ref~064 discloses the mobile device of claim 17 wherein the first bias impedance component is connected between a first bias circuit and a first power amplifier stage (152 of Fig. 12) and the second bias impedance component is connected between a second bias circuit and a second power amplifier stage (162 of Fig. 12), meeting claim 20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 9,602,064).
Regarding claim 2, Ref~064 discloses everything claimed except for “wherein an impedance value of the first and second bias impedance components is selected such that variation in a gain of the at least one power amplifier stage is less than a threshold value from 0 dB/dm.” OR “selecting a voltage of the control signal to produce the impedance value of the first and second impedance components such that variation in a gain of the at least one power amplifier stage is less than a threshold value from 0 dB/dm.”. However, the circuit of Ref~064 is configured in the same manner compared to the claimed one, thus it would be capable of achieving the same results depending on custom specifications of an intended system/application, meeting claim 2. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Lin (U.S. 9,755,595) also discloses (please see Fig. 3 and related text for details) an analogous circuit, namely a power amplifier system comprising: 
a bias circuit (320 of Fig. 3) configured to receive a bias voltage (supply voltage used by current source) and generate a bias signal (output signal from 320); 
at least one power amplifier stage (centered by 310 of Fig. 3) configured to receive an input radio frequency signal (RFin of Fig. 3) and generate an output radio frequency signal (RFOUT of Fig. 3); and 
at least first and second bias impedance components (330-1/330-2 of Fig. 3) operatively coupled between at least one bias circuit and at least one power amplifier stage, the first and second bias impedance components bias the at least one power amplifier stage with a variable impedance (provided by 340 of Fig. 3) based on a control signal (provided by LOGIC 354 of Fig. 3) that is received separately from the bias circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843